United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 23, 2004

                       ---------------------             Charles R. Fulbruge III
                            No. 03-31021                         Clerk
                          Summary Calendar
                       ---------------------

JERRY W HUDGENS

                     Plaintiff - Appellant

     v.

JO ANNE B BARNHART, COMMISSIONER OF SOCIAL SECURITY

                     Defendant - Appellee

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                        USDC No. 00-CV-31-M1
                        --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and WIENER, Circuit
Judges.

PER CURIAM:*

     Jerry W. Hudgens appeals a judgement affirming the

Commissioner of Social Security’s determination that Hudgens is

not disabled within the meaning of the Social Security Act.

Hudgens argues that the Administrative Law Judge (ALJ) applied

the wrong legal standard and that the decision is contrary to the

evidence.   It is undisputed that Hudgens is currently disabled;

however, his application for disability benefits was denied on

the basis that he failed to establish that the disability existed


     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
on December 31, 1991, the date that his insured status under the

Social Security Act expired.

     The ALJ applied the correct legal standard, and substantial

evidence from medical records compiled by Hudgens’ treating

physician supports the ALJ’s finding that Hudgens was capable of

at least light work on the date that his insured status expired.

Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995); Greenspan v.

Shalala, 38 F.3d 232, 237 (5th Cir. 1994).   The decision of the

district court affirming the Commissioner’s decision is AFFIRMED.

     AFFIRMED.